IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 120 EM 2018
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 CHRISTOPHER GOODWIN,                        :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of January, 2019, the “Application to Seek Leave to

Supplement the Record,” to the extent it seeks leave to amend the Petition for Leave to

File Petition for Allowance of Appeal Nunc Pro Tunc, is GRANTED. The Petition for Leave

to File Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.